NOTE: This order is n0npreceden1;ia1.
United States Court of AppeaIs
for the FederaI Circuit
FRED E. EVANS, NANCY A. EVANS, RANDY W.
FROEBE, DEBRA J. FROEBE, GENEVA GRUBBS,
NORMA LOU HALL, SHIRLEY HENDRICKS,
DAVID HOUSER, GAIL HOUSER, PATRICK J.
0’BRYAN, TRUsTEE 0F THE PATR1cK J. O’BRYAN
REv0cABLE L1V1NG TRUST UNDER AGREEMENT DATED
9I7l2001, LESTER ROARK, DONALD LEE ROPER,
II, AND B. LORENE SOPER, `
Plaintiffs-Appellan,ts, '
V.
UNITED STATES,
Defen,dcmt-Appellee.
2010~1303
Appea1 from the United States l)istrict C0urt for the
District of Kansas in case n0. 09-CV-2096, Chief Judge
Kathryn H. Vrati1.
ON MOTION
ORDER

EVANS V. US 2
The appellants submit a response to the court’s June
9, 2010 order and move to continue the stay of proceed-
ings until the United States files a petition for a writ of
certiorari in the United States Supren1e Court in Bright u.
United States, No. 2009-5048, and the Supreme Court
issues a final decision or until the time expires for the
United States to file a petition for a writ of certiorari.
Upon consideration thereof
IT ls ORDERED T11AT:
The motion to continue the stay of proceedings is
g‘ranted. The parties are directed to file a status report
every 60 days, from the date of filing of this mrder, con-
cerning, inter alia, whether a certiorari petition has been
filed and the status of any petition. ' `
FoR THE CoURT
 2 8  /s/ Jan Horbaly
Date J an Horbaly ~
Clerk
cor l\/lark F. Hearne, II, Esq.
Kathryn E. Kovacs, Esq. FlLEn
u.s. concur or APPEALs son
820 me FEnEm\L census
DEC 2 6 2010
.lAN |'HJRBALY
CLERK